Case 7:20-cv-07370-VB Document 45 Filed 08/11/21 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

CLINT EDWARDS,

Plaintiff,

v. : ORDER
: 20 CV 7370 (VB)
JEREMY MANGION, NATHANIEL
RAWICKI, ADAM SHANER, ASHLYN
MORSE, WILLIAMS JJ WALSH, and
CHRISTOPHER MELTSAKOS,

Defendants.
meee oma - en xX

 

On August 9, 2021, the Court issued a Memorandum Endorsement informing plaintiff
that because defendant Williams JJ Walsh filed an answer to the complaint, plaintiff should not
wait for Walsh to serve on plaintiff a motion to dismiss before responding to the other
defendants’ motion to dismiss, (Doc. #41). The Court ordered plaintiff to respond to the
pending motion to dismiss by September 10, 2021.

On August 10, 2021, defendant Walsh filed a motion for judgment on the pleadings
pursuant to Fed. R. Civ. P. 12(c). (Doc. # 43).

“The standard for addressing a Rule 12(c) motion for judgment on the pleadings is the
same as that for a Rule 12(b)(6) motion to dismiss for failure to state a claim.” Cleveland v.
Caplaw Enters., 448 F.3d 518, 520 (2d Cir. 2006).

Accordingly, it is HEREBY ORDERED:

1. Plaintiff shall file a single opposition to both defendant Jeremy Mangion,
Chirstopher Meltsakos, Ashlyn Morse, Nathaniel Rawicki, Adam Shaner’s motion to dismiss and
defendant Walsh’s motion for judgment on the pleadings.

2. _- Plaintiffs time to oppose the two motions is extended to October 12, 2021.
Case 7:20-cv-07370-VB Document 45 Filed 08/11/21 Page 2 of 2

Chambers will mail a copy of this Order to plaintiff at the address listed on the docket.

Plaintiff is reminded of his obligation to update the Court in writing as to any change of
his address, and that his failure to do so may result in the dismissal of this case.

The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this Order would
not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an
appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant
demonstrates good faith when he seeks review of a nonfrivolous issue).

Dated: August 11, 2021

White Plains, NY
SO ORDERED:

Vit

Vincent L. Briccetti
United States District Judge
